Title: From John Adams to David Rawn, 1 May 1797
From: Adams, John
To: Rawn, David



1 May 1797

By the President of the United States.
Whereas John Steele Esquire Comptroller of the Treasury of the United States is at present absent from the seat of Government, and whereas it is represented to me as a matter of importance that the accounts of Edmund Randolph Esquire late Secretary of State should be forwith adjusted and Settled.
—Therefore be it Known that in pursuance of the authority Vested in me by the Eighth Section of the Act passed on the eighth day of May 1792. Entitled “An Act making Alterations in the Treasury and War Departments” I do hereby authorize David Rawn of the City of Philadelphia to perform the duties of Comptroller of the Treasury, in the absence of John Steele Esquire Comptroller as aforesaid in Respect to the settlement and adjustment of the Accounts of Edmund Randolph Esqr. late Secretary of State, for doing which according to Law, this shall be to the said David Rawn a sufficient Warrant—
Given under my hand at the City of Philadelphia / this first day of May in the year of our Lord one / thousand Seven hundred and Ninety Seven—
